Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 17 and 21-29 are pending and being acted upon in this Office Action.   

Claims 17 and 21-23 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 24-29, drawn to Group I that read on the species of 
    PNG
    media_image1.png
    174
    550
    media_image1.png
    Greyscale
, conjugated thereof and method of using said conjugate are being acted upon in this Office Action.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 10, 2021 was filed after the mailing date of the Non-Final Office on August 10, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Objection and Rejection Withdrawn
All previous rejections which have not been reiterated below have been withdrawn in viewof Applicants’ amendment filed November 10, 2021.

New ground of rejection necessitated by the amendment filed November 10, 2021 

Objection
Claim 25 is objected to because of the following informalities:  “antibody fragment” is inconsistent with the earlier “antigen binding fragment”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 25 recites the limitation “antigen binding fragment” and “antibody fragment”.  Even assuming the antibody fragment is antigen-binding fragment, it is unclear if the antigen-binding fragment is from the same or different antibody.  As such, one of ordinary skill in the art would not reasonably be apprised of the metes and bounds of the invention.
Amending the claim to recite “antigen binding fragment thereof” would obviate this rejection. 



Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 25-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  M.P.E.P. § 2163, II, A, 3, (a), (ii).  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A “representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
In this case, claim 25 encompasses a targeting agent antibody conjugate comprising any targeting agent linked to any antibody or any antigen binding fragment via any  unnatural amino acid of the 
Claim 26 encompasses the targeting agent antibody conjugate of claim 25, wherein the unnatural amino acid is p-acetylphenylalanine (pAcF). 
Claim 27 encompasses the targeting agent antibody conjugate of claim 26, wherein combining the compound with the pAcF results in the formation of an oxime bond.
Claim 28 encompasses the targeting agent antibody conjugate of claim 27, wherein the antibody or antigen-binding fragment comprises any anti-CD3 antibody or any anti-CD3 antigen-binding fragment.
Claim 29 encompasses a method of treating prostate cancer in a subject in need thereof, the method comprising administering to the subject the targeting agent antibody conjugate of claim 28.
With regard to a representative number of species, the specification discloses just anti-CD3 Fab from antibody UCHT1 comprising a heavy chain and a light chain wherein the heavy chain comprises an unnatural amino acid p-acetylphenylalanine (pAcF) at position 123 or 138 and wherein the light chain comprises an unnatural amino acid p-acetylphenylalanine (pAcF) at position 109 or 202.   The anti-CD3 Fab fragment is site-specifically conjugated to modified 2-[3-(1,3-dicarboxypropy)ureidol] pentanedioic acid (DUPA) that binds to prostate specific membrane antigen (PSMA) via unnatural amino acid p-acetylphenylalanine (pAcF).  The site-specific antibody is conjugated with P-Phtal or P-DNP to form bivalent P-Phthal-double-anti-CD3 conjugate or P-DNP-double-anti-CD3 conjugate, see p. 83, Table 1.   The specification discloses not only the affinity but also the geometry (location on the light chain or heavy chain of the antibody) significantly affects cytotoxicity as P-Phtal-LC-109-alphaCD3 showed reduced cytotoxicity (EC50 about 4.1 nM) compared to P-Phthal-202-anti-CD3 (10, EC50 about 0.4 nM) and P-Phthal-HC-138-alphaCD3 (7, EC50 about 0.5 nM), although all had similar affinities in the binding studies, see p. 84, in particular.  The conjugate comprises a linker wherein the linker may be a P-Pthal, P-DNP or a P-TriA linker.  The linker is a polyethylene glycol or polyethylene glycol containing 1,4-
However, the specification does not describe the structure-identifying information about the claimed antibody or antibody fragment comprising any unnatural amino acid in the claimed targeting agent antibody conjugate, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed targeting agent antibody conjugate themselves.  The specification does not describe the amino acid sequence of heavy and light chain variable domains or the six CDRs that correlated with binding specificity for the claimed conjugate to allow one of ordinary skill in the art to visualize members of the genus. 
The state of the art is such that the location of conjugation matter when comes to conjugating antibody to a drug.  
For example, Strop (Chemistry and Biology 20: 161-167, 2013; PTO 892) teaches that the drug position can have a significant effect on linker stability and antibody pharmacokinetics. These observations do not pertain as much to the instability of the chemical linkage but rather to an inherent property of the site of attachment. We also demonstrate that the site of conjugation can influence ADC properties differently in mice and rats, highlighting potential pitfalls of examining efficacy in mouse xenograft models and toxicity in rats or nonhuman primates, see entire document, p. 167, in particular.  
Evidentiary specification discloses not only the affinity but also the geometry (location on the light chain or heavy chain of the antibody) significantly affects cytotoxicity of the conjugate as P-Phtal-LC-109-alphaCD3 showed reduced cytotoxicity (EC50 about 4.1 nM) compared to P-Phthal-202-anti-CD3 (10, EC50 about 0.4 nM) and P-Phthal-HC-138-alphaCD3 (7, EC50 about 0.5 nM), although all had similar affinities in the binding studies, see p. 84, in particular.   Thus, one of skill in the art could not predict the structure of the conjugate that could treat which cancer such as prostate cancer.
Given the size and variability of the targeting agent antibody conjugates, there is insufficient written description of the required kind of structure-identifying information about the corresponding 
Even assuming the antibody binds to CD3 (claim 28), the specification discloses just anti-CD3 Fab from antibody UCHT1 comprising acetylphenylalanine (pAcF) at position 123 or 138 in the heavy chain and unnatural amino acid p-acetylphenylalanine (pAcF) at position 109 or 202 in the light chain.   The specification does not describe any unnatural amino acids at any location in any anti-CD3 antibody or antigen-binding fragment.  
The specification does not describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed targeting agent antibody conjugate themselves.
One of skill in the art would reasonably conclude that applicant was not in possession of the claimed genus at the time of filing.
An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The specification does not disclose any relevant, identifying characteristics, such as structure, i.e., amino acid sequence or the heavy and light chain of the antibody and/or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Thus one of skill in the art cannot "visualize or recognize" most members of the genus.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Therefore, only (1) a site-specific targeting agent antibody conjugate comprising the compound of claim 24 wherein the compound is conjugated to an anti-CD3 antibody or an antigen binding fragment thereof via an unnatural amino acid p-acetylphenylalanine (pAcF) at position 123 or 138 in the heavy chain and at position 109 or 202 in the light chain of said antibody or antigen binding fragment and (2) a method of treating prostate cancer, the method comprises administering to a subject in need thereof said site-specific targeting agent antibody conjugate, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).  
s 25-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (1) a site-specific targeting agent antibody conjugate comprising the compound of claim 24 wherein the compound is conjugated to an anti-CD3 antibody or an antigen binding fragment thereof via an unnatural amino acid p-acetylphenylalanine (pAcF) at position 123 or 138 in the heavy chain and at position 109 or 202 in the light chain of said antibody or antigen binding fragment and (2) a method of treating prostate cancer, the method comprises administering to a subject in need thereof said site-specific targeting agent antibody conjugate, does not reasonably provide enablement for the claimed targeting agent antibody conjugate as set forth in claims 25-28 for treating prostate cancer in any subject as set forth in claim 29.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CAFC 1988). Wands states on page 1404, "Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims."
Claim 25 encompasses a targeting agent antibody conjugate comprising any targeting agent linked to any antibody or any antigen-binding fragment via any  unnatural amino acid of the antibody or antigen-binding fragment, the targeting agent antibody conjugate prepared by a method comprising combining the compound of claim 24 with the unnatural amino acid of the antibody or antibody fragment.
Claim 26 encompasses the targeting agent antibody conjugate of claim 25, wherein the unnatural amino acid is p-acetylphenylalanine (pAcF). 

Claim 28 encompasses the targeting agent antibody conjugate of claim 27, wherein the antibody or antigen-binding fragment comprises any anti-CD3 antibody or any anti-CD3 antigen-binding fragment.
Claim 29 encompasses a method of treating prostate cancer in a subject in need thereof, the method comprising administering to the subject the targeting agent antibody conjugate of claim 28.
The specification discloses just anti-CD3 Fab from antibody UCHT1 comprising a heavy chain and a light chain wherein the heavy chain comprises an unnatural amino acid p-acetylphenylalanine (pAcF) at position 123 or 138 and wherein the light chain comprises an unnatural amino acid p-acetylphenylalanine (pAcF) at position 109 or 202.   The anti-CD3 Fab fragment is site-specifically conjugated to modified 2-[3-(1,3-dicarboxypropy)ureidol] pentanedioic acid (DUPA) that binds to prostate specific membrane antigen (PSMA) via unnatural amino acid p-acetylphenylalanine (pAcF).  The site-specific antibody is conjugated with P-Phtal or P-DNP to form bivalent P-Phthal-double-anti-CD3 conjugate or P-DNP-double-anti-CD3 conjugate, see p. 83, Table 1.   The specification discloses not only the affinity but also the geometry (location on the light chain or heavy chain of the antibody) significantly affects cytotoxicity as P-Phtal-LC-109-alphaCD3 showed reduced cytotoxicity (EC50 about 4.1 nM) compared to P-Phthal-202-anti-CD3 (10, EC50 about 0.4 nM) and P-Phthal-HC-138-alphaCD3 (7, EC50 about 0.5 nM), although all had similar affinities in the binding studies, see p. 84, in particular.  The conjugate comprises a linker wherein the linker may be a P-Pthal, P-DNP or a P-TriA linker.  The linker is a polyethylene glycol or polyethylene glycol containing 1,4-dicarboxylic acid (Phthal) to increase the chain length to bind the deep binding pocket of PSMA.  The linker modified DUPA has the structures as set forth in claim 24.   
However, the specification does not teach the structure-identifying information, e.g., heavy and light chain variable region about the claimed antibody or antibody fragment comprising any unnatural amino acid that correlated with binding specificity in the claimed targeting agent antibody conjugate or structure common to the members of the genus so the one of skill in the art can make and use the claimed 
Even assuming the antibody binds to CD3 (claim 28), the specification discloses just anti-CD3 Fab from antibody UCHT1 comprising acetylphenylalanine (pAcF) at position 123 or 138 in the heavy chain and unnatural amino acid p-acetylphenylalanine (pAcF) at position 109 or 202 in the light chain. 
However, the specification does not teach the antibody comprises any unnatural amino acids at any location in the heavy and light chain of anti-CD3 antibody or antigen binding fragment or the common structure share by members of the genus.
The state of the art is such that the location of conjugation matter when comes to conjugating antibody to a drug.  
For example, Strop (Chemistry and Biology 20: 161-167, 2013; PTO 892) teaches that the drug position can have a significant effect on linker stability and antibody pharmacokinetics. These observations do not pertain as much to the instability of the chemical linkage but rather to an inherent property of the site of attachment. We also demonstrate that the site of conjugation can influence ADC properties differently in mice and rats, highlighting potential pitfalls of examining efficacy in mouse xenograft models and toxicity in rats or nonhuman primates, see entire document, p. 167, in particular.  
Evidentiary specification discloses not only the affinity but also the geometry (location on the light chain or heavy chain of the antibody) significantly affects cytotoxicity of the conjugate as P-Phtal-LC-109-alphaCD3 showed reduced cytotoxicity (EC50 about 4.1 nM) compared to P-Phthal-202-anti-CD3 (10, EC50 about 0.4 nM) and P-Phthal-HC-138-alphaCD3 (7, EC50 about 0.5 nM), although all had similar affinities in the binding studies, see p. 84, in particular.
There are insufficient working examples. 
Given the size and variability of the antibodies having unnatural amino acids, linkers and targeting agent in targeting agent antibody conjugates, it is unpredictable which undisclosed targeting agent antibody conjugate is effective to treat which subject having which cancer such as prostate cancer.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

s 25-29 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,351,626.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope.
16/420,062
10,351,626

    PNG
    media_image2.png
    226
    592
    media_image2.png
    Greyscale

25. (New) A targeting agent antibody conjugate comprising a targeting agent linked to an antibody or antigen binding fragment via an unnatural amino acid of the antibody or antigen binding fragment, the targeting agent antibody conjugate prepared by a method comprising combining the compound of claim 24 with the unnatural amino acid of the antibody or antibody fragment (genus).
Claim 1.  A targeting agent-antibody conjugate comprising: a compound of Formula XI: 
    PNG
    media_image3.png
    146
    240
    media_image3.png
    Greyscale
and an antibody or antibody fragment that binds an antigen on a cytotoxic effector cell, wherein the wavy line of Formula XI indicates a point of attachment to the antibody or antibody fragment
27. (New) The targeting agent antibody conjugate of claim 26, wherein combining the compound with the pAcF results in the formation of an oxime bond.
Claim 2.  The targeting agent-antibody conjugate of claim 1, wherein the antibody or antibody fragment comprises one or more unnatural amino acids (genus).
See claim 28.
Claim 3. The targeting agent-antibody conjugate of claim 1, wherein the antigen is a CD3 T-cell co-receptor. 

28. (New) The targeting agent antibody conjugate of claim 27, wherein the antibody or antigen binding fragment comprises an anti-CD3 antibody or anti-CD3 antigen binding fragment.
Claim 4. The targeting agent-antibody conjugate of claim 1, wherein the antibody or antibody fragment comprises an anti-CD3 Fab.
26. (New) The targeting agent antibody conjugate of claim 25, wherein the unnatural amino acid is p-acetylphenylalanine (pAcF).
Claim 5. The targeting agent-antibody conjugate of claim 2, wherein the one or more unnatural amino acids of the antibody or antibody fragment comprises a p-acetylphenylalanine (pAcF) or a selenocysteine.

Claim 6. A pharmaceutical composition comprising the targeting agent-antibody conjugate of claim 1.
9. (New) A method of treating prostate cancer (species) in a subject in need thereof, the method comprising administering to the subject the targeting agent antibody conjugate of claim 28.
Claim 7.  A method for treating a cancer (genus) in a subject in need thereof, comprising administering an effective amount of the composition of claim 6.






Species anticipates a genus.  

Instant claims 25-29 are anticipated the issued claims (genus).  

Conclusion
Claim 24 is allowed.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644